t c memo united_states tax_court wm jon mary lou mccormick petitioners v commissioner of internal revenue respondent docket no filed date wm jon mccormick and mary lou mccormick pro sese julia l wahl for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy- related penalty of dollar_figure pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after express concessions and abandoned issues the issue for decision is whether petitioners must recognize discharge_of_indebtedness income as a result of settlement of their accounts with citifinancial services and chase manhattan bank background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference petitioners resided in pennsylvania at the time the petition was filed william jon mccormick petitioner is an attorney from at least petitioners maintained a loan account with citifinancial services citifinancial prior to date petitioners were advised that the payoff amount of the loan was dollar_figure in a fax sent date to a branch manager petitioner challenged the payoff amount claiming that an insurance refund of dollar_figure should have been credited to the account the following day the manager offered to settle the dispute for a lump-sum payment of dollar_figure petitioner accepted and paid the dollar_figure citifinancial sent a form 1099-c cancellation of debt to the internal_revenue_service before date petitioner mary lou mccormick formerly mary lou howard had a credit card with chase manhattan bank chase the account was placed with collection agencies date and date petitioners disputed the account from at least date on date petitioner sent a letter to chase challenging the alleged account balance of dollar_figure and noting that the period of limitations on a suit to collect had expired petitioner offered to pay dollar_figure as the amount actually owed chase accepted and mailed petitioner mary lou mccormick a form 1099-c for dollar_figure the difference between the balance on the account and the payment discussion the issue remaining for decision is whether petitioners had cancellation_of_indebtedness_income from citifinancial and chase sec_61 includes in the general definition of gross_income income_from_discharge_of_indebtedness when the amount of a debt is disputed a subsequent settlement of the dispute would be treated as the amount of debt cognizable for tax purposes 916_f2d_110 3d cir holding that unenforceable debt is also disputed as to amount and its settlement does not give rise to cancellation_of_indebtedness_income revg 92_tc_1084 40_bta_1263 there must be evidence of a dispute a settlement standing alone does not prove that a good-faith dispute existed see rood v commissioner tcmemo_1996_248 affd without published opinion 122_f3d_1078 11th cir in a fax sent to citifinancial petitioner argued that the loan payoff amount of dollar_figure should be reduced by a dollar_figure insurance refund aside from the insurance refund petitioners do not argue that the payoff amount was incorrect in a letter sent to chase petitioner argued that the outstanding balance should be dollar_figure rather than the dollar_figure claimed by the bank bank records reflected that the account had been disputed from at least the preponderance_of_the_evidence supports a conclusion that a bona_fide dispute existed regarding the dollar_figure insurance refund on the citifinancial debt and the balance of the chase account over dollar_figure see eg earnshaw v commissioner tcmemo_2002_191 affd 150_fedappx_745 10th cir see also melvin v commissioner tcmemo_2009_199 to determine the amount of cancellation_of_indebtedness_income properly attributed to petitioners we must determine the amount of the citifinancial and chase debt that was definite and liquidated see zarin v commissioner supra pincite in this case respondent may not rely on the forms 1099-c submitted by citifinancial and chase as evidence of the amount of debt that was definite and liquidated sec_6201 provides that in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and has fully cooperated the commissioner shall have the burden of producing reasonable and probative information concerning the deficiency in addition to the information_return petitioners have asserted reasonable disputes with respect to the amounts reported by citifinancial and chase respondent has failed to produce reasonable and probative information independent of the third-party information returns petitioners did not dispute the citifinancial claimed payoff amount of dollar_figure less the disputed insurance refund of dollar_figure a total of dollar_figure that amount is decreased by the settlement payment of dollar_figure we conclude that the amount of petitioners’ cancellation_of_indebtedness_income from citifinancial is dollar_figure petitioners had an uncontested and liquidated outstanding balance of dollar_figure with chase because they paid dollar_figure to settle the account they have no cancellation_of_indebtedness_income from chase in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit for the reasons explained above decision will be entered under rule
